                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                            FILEt,
                          MISSOULA DIVISION                                  APR 19 £.(}j!j
                                                                                    •;;r·•,:

                                                                          c1e~; u.s .
                                                                           District 0· ,District Co
                                                                                ••      Mont        u,
                                                                                •vrissouJa an;:,
 EILEENKIS,                                            CV 18-88-M-DWM

                     Plaintiff,

        vs.                                                  ORDER

 JO-ANN STORES, LLC, an Ohio limited
 liability company,

                     Defendant.


      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. The jury trial set for September 23,

2019, is VACATED. All pending motions are MOOT and all deadlines are

VACATED.

      DATED this ~ y of April, 2019.
